DETAILED ACTION
	Claims 1-20 are present for examination.
	Claims 3, 4, 7, 12, 13, 15, 16, 18, 19 and 20 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Specification
The amendment specification filed 08/30/2021 has been entered.

Allowable Subject Matter
	Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: No prior art or combination of prior art teaches or suggest in response to determining that the target address does correspond to a cache entry; accessing, by the cache management system, the cache entry to obtain cache data from cache memory and returning the obtained cache data to a requesting cache client; removing, by the cache management system, a list element from the linked list data structure, wherein the removed list element corresponds to the accessed cache entry; selecting, by the cache claims 1, 10 and 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Benhase et al. (US 2012/0324171). Benhase et al. teaches wherein when an input/output request 5 is serviced from cache, i.e., a cache hit, then the entry 8a, 8b, 8c, 8d in the LRU linked list 6 including the pointer to the accessed cache entry 4a, 4b, 4c, 4d is moved to the top of the LRU linked list 8 by the cache manager (see paragraph 43). However, Benhase et al. does not teach accessing, by the cache management system, the cache entry to obtain cache data from cache memory and returning the obtained cache data to a requesting cache client; removing, by the cache management system, a list element from the linked list data structure, wherein the removed list element corresponds to the accessed cache entry; selecting, by the cache management system, an existing cache entry which currently does not have a corresponding list element in the linked list data structure; and adding, by the cache management system, a list element to a head position of the linked list data structure which corresponds to the selected cache entry as recited in claims 1, 10 and 16.




	Woffinden et al. (US 2006/0085601). Woffinden et al. teaches wherein when a cache entry 220 is allocated to a RA 212, the cache entry 220 is deleted from its current linked list and added to the linked list anchored by the RA hash table entry (see paragraph 20). However, Woffinden et al. does not teach accessing, by the cache management system, the cache entry to obtain cache data from cache memory and returning the obtained cache data to a requesting cache client; removing, by the cache management system, a list element from the linked list data structure, wherein the removed list element corresponds to the accessed cache entry; selecting, by the cache management system, an existing cache entry which currently does not have a corresponding list element in the linked list data structure; and adding, by the cache management system, a list element to a head position of the linked list data structure which corresponds to the selected cache entry as recited in claims 1, 10 and 16.
Response to Arguments
Applicant’s arguments, see page 14, filed 08/30/2021, with respect to the objections of claims 3, 4, 7, 12, 13, 15, 18 and 19  have been fully considered and are persuasive.  The objections of the claims has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARACELIS RUIZ whose telephone number is (571)270-1038.  The examiner can normally be reached on Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G. Bragdon can be reached on (571)272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






/ARACELIS RUIZ/Primary Examiner, Art Unit 2139